EXHIBIT 10.7

PECO II, INC.

AWARD AGREEMENT
(FOR NON-QUALIFIED STOCK OPTION)



To: _________________________________________
                                    (Name of Optionee)

Number: ____________________________________

       _________________________________________
                               (Social Security Number)

Date of Grant:________________________________

             There hereby is granted to you, as a director, officer or key
employee of PECO II, Inc. (the "Company") or of a subsidiary, an option to
purchase ____ Common Shares, without par value, of the Company at an option
price of $_____per share. This option is granted to you pursuant to the
Company's 2000 Performance Plan (the "Plan") and is subject to the terms and
conditions set forth below.

             This option is not an incentive stock option as defined in
Section 422 of the Internal Revenue Code (the "Code"). Please acknowledge your
acceptance of the terms of this option by signing below.

    PECO II, INC.                     By: ____________________________________  
    Matthew P. Smith       President & Chief Executive Officer



             1.          Purchase Rights and Exercise Dates.

             You shall be entitled to exercise this option with respect to the
percentage of shares indicated on or after the date shown opposite such
percentage, rounded to the nearest whole share:





Cumulative Maximum Percentage of
    Optioned Shares Which May Be
Purchased by Exercise of the Option


Date Beginning on Which
Option May Be Exercised

               

             To the extent that the option becomes exercisable with respect to
any shares, as shown above, the option may thereafter be exercised by you either
with respect to all or any number of such shares at any time or from time to
time prior to the expiration of the option. However, no fractional shares may be
purchased. Except as provided herein, the option may not be exercised unless you
are an employee at the time of exercise.

             2.          Term of Option.

             The term of the option shall be for a period of five (5) years
commencing on the Date of Grant as set forth above. The option shall expire at
the close of regular business hours at the Company's principal office on the
last day of the term of the option, or, if earlier, on the applicable expiration
date provided in this Agreement.

                          (a)       Your option shall not be affected by any
temporary leave of absence approved in writing by the Company and described in
Section 1.421-7(h) of the Federal Income Tax Regulations. If you cease to be an
employee for any reason other than death, you may exercise your option only to
the extent of such purchase rights as may exist pursuant to Paragraph 1 as of
the date you cease to be an employee and which have not been exercised. Upon
your ceasing to be an employee, such purchase rights shall in any event
terminate upon the earlier of (a) three (3) months (or one (1) year if you
ceased to be an employee because of a disability (as such term is defined in
Section 72(m)(7) of the Code)) after the date you ceased to be an employee, or
(b) the last day of the term of the option.



                          (b)     If you die while you are an employee, or
within three (3) months of your having ceased to be an employee, a personal
representative may exercise the option to the extent of your purchase rights as
may exist pursuant to Paragraph 1 at the date of your death and which have not
been exercised; provided, however, that such purchase rights shall in any event
terminate upon the earlier of:

                                     (i)      one (1) year after you cease to be
an employee; or

                                     (ii)     the last day of the term of the
option.

                          (c)       If the Compensation Committee of the
Company's Board of Directors (the "Committee") finds that you intentionally
committed an act materially inimical to the interests of the Company or a
subsidiary, your unexercised purchase rights will terminate as of the time you
committed such act, as determined by the Committee.

             3.          Termination of Option Under Certain Circumstances.

             The Committee may cancel your option at any time if you are not in
compliance with all applicable provisions of this Agreement or the Plan or if
you, without the prior written consent of the Committee, engage in any of the
following activities:

                          (i)       you render services for an organization, or
engage in a business, that is, in the judgment of the Committee, in competition
with the Company; or

                          (ii)     you disclose to anyone outside of the
Company, or use for any purpose other than the Company's business, any
confidential information or material relating to the Company, whether acquired
by you during or after employment with the Company, in a fashion or with a
result that is or may be injurious to the best interests of the Company, as
determined by the Committee.

             The Committee may, in its discretion and as a condition to the
exercise of your option, require you to represent in writing that you are in
compliance with all applicable provisions of this Agreement and the Plan and
have not engaged in any activities referred to in clauses (i) and (ii) above.

             4.          Exercise of Option.

             The option may be exercised by delivering to the Company's
Administration Department, at the Company's principal office, a completed Notice
of Exercise of Option (obtainable from the Administration Department) setting
forth the number of shares with respect to which your option is being exercised.
Such Notice shall be accompanied by payment in full for the shares.

             5.          Change in Control.

             Upon a Change in Control (as such term is defined in the Plan),
unless and to the extent otherwise determined by the Company's Board of
Directors, you may exercise your option with respect to all shares covered
therein.



             6.          Transferability.

             This Agreement shall be binding upon and inure to the benefit of
any successor of the Company and your heirs, estate and personal representative.
Your option shall not be transferable other than by Will or the laws of descent
and distribution and your option may be exercised during your lifetime only by
you provided that a guardian or other legal representative, who has been duly
appointed may, except as otherwise provided in the Plan, exercise the option on
your behalf. Your personal representative shall act in your place with respect
to exercising the option or taking any other action pursuant to the Agreement.

             7.          Adjustments or Amendments.

             In the event that, subsequent to the date of this Agreement, the
outstanding Common Shares of the Company are, as a result of a stock split,
stock dividend, combination or exchange of shares, exchange of other securities,
reclassification, reorganization, re-designation, merger, consolidation,
recapitalization, liquidation, dissolution, sale of assets or other such change,
including, without limitation, any transaction described in Section 424(a) of
the Code, increased, decreased, changed into or exchanged for a different number
or kind of shares of stock or other securities of the Company or another entity
or converted into cash, then, except as otherwise provided below, (i) there
shall automatically be substituted for each of the Company's Common Shares
subject to an unexercised option, the amount of cash or other securities into
which each of the Company's outstanding Common Shares shall be converted or
exchanged and (ii) the option price per common share or unit of securities shall
be increased or decreased proportionally so that the aggregate purchase price
for any securities subject to the option shall remain the same as immediately
prior to such event. Notwithstanding the preceding provisions of this Paragraph
7, the Committee may, in its sole discretion, make other adjustments to the
securities subject to options and/or amend the provisions of the Plan and/or
this Agreement (including, without limitation, accelerating the date on which
unexercised options shall expire or terminate), to the extent appropriate,
equitable and in compliance with the provisions of Section 424(a) of the Code to
the extent applicable and any such adjustment or amendment shall be final,
binding and conclusive. Any such adjustment or amendment shall provide for the
elimination of fractional shares.

             8.          Provisions of Plan Control.

             This Agreement is subject to all of the terms, conditions and
provisions of the Plan (all of which are incorporated herein by reference) and
to such rules, regulations, and interpretations related to the Plan as may be
adopted by the Committee and as may be in effect from time to time. In the event
and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions, and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. The Committee has
authority to interpret and construe any provision of this Agreement and its
interpretation and construction shall be binding and conclusive.



             9.          Liability.

             The liability of the Company under this Agreement and any
distribution of shares made hereunder is limited to the obligations set forth
herein with respect to such distribution and no term or provision of this
Agreement shall be construed to impose any liability on the Company, its
officers, employees or any subsidiary with respect to any loss, cost or expense
which you may incur in connection with or arising out of any transaction in
connection with this Agreement.

             10.        Withholding.

             You agree that the Company may make appropriate provision for tax
withholding with respect to the transactions contemplated by this Agreement.

ACCEPTANCE

             The undersigned hereby accepts the terms of the stock option
granted herein and acknowledges receipt of a copy of the Company's 2000
Performance Plan.

________________________________
(Signature of Optionee)   ________________________________
(Date)